Title: From George Washington to Major General William Heath, 5 August 1777
From: Washington, George
To: Heath, William



Head Quarters PhiladelphiaAugust 5th 1777
Dear sir

I have duly receiv’d your favor of 23d of July—I believe the Evacuation of Tyconderoga has dissatisfied the people in general, nor can I say, that I have as yet heard any reason, which makes such a step appear absolutely necessary to me, however, as a Strict enquiry into the conduct

of the commanding Officers is soon to take place, the public will, no doubt, be fully satisfied with the Determination of this Court, who will, I dare say, give the world a full & impartial Account of the whole proceeding, & condemn or acquit as matters upon the fullest examination will appear to them.
I arriv’d here three or four days ago persuaded by the late movements of the Enemy, & many of their ships appearing at these Capes, that they intend’d an attack on this City; since which their Fleet has stood out to Sea, & we can scarcely form a probable conjecture of their next Design, upon their ships standing to Sea I Halted the Divisions of the Army wherever they happened to be from this to Peekskill, so that should their real intention be to the Eastward, I am in hopes they will not be able to do much Damage, before we can come up with them.
Your Exertions in apprehending & sending back Deserters must have a happy Effect, & I request you may continue them with unremitt’d Vigilance.
As it is not quite improbable that I may find it necessary to March this Army to the Eastward I think Major Dawes had better purchase Provision for his workmen than draw any collected for our use your Instructions to him will be given accordingly.
I understand the Prisoners you mention are released, & are therefore at liberty to act as they see proper. I am with great respect Dear sir your mo: Obedt servant

Go: Washington

